Montana, C.J. Claimant seeks an award pursuant to the Law Enforcement Officers, Civil Defense Workers, Civil Air Patrol Members, Paramedics and Firemen Compensation Act (Ill. Rev. Stat. 1983, ch. 48, par. 281 et seq.) (hereinafter referred to as the Act). The Court, having reviewed the record in this matter, finds as follows: 1. The claim herein was filed by Connie A. Turpin, the surviving spouse of Volunteer Firefighter Wayne M. Turpin of the Vance Township Fire Department in Fairmont, Illinois. 2. The statement of Chief David Ferber, the decedent’s supervising officer, indicates that Firefighter Turpin was helping to start a pump on a fire truck at the scene of a residential fire at approximately 12:30 p.m. on December 1, 1983, when he complained of chest pains and then fell to the ground. He was thereafter taken by ambulance to St. Elizabeth Hospital in Danville where he was pronounced dead at 1:30 p.m. due to having suffered a myocardial infarction. 3. The facts of this claim indicate that Firefighter Turpin was “killed in the line of duty” as defined by section 2(e) of the Act. Ill. Rev. Stat. 1983, ch. 48, par. 282(e). 4. The proof submitted in support of this claim satisfies all the requirements of the Act and an award should therefore be granted. 5. Since a designation of beneficiary form has not been submitted to the Court, the Claimant, as the surviving spouse, is entitled pursuant to section 3(a) of the Act to receive the entire amount of benefits payable thereunder. Ill. Rev. Stat. 1983, ch. 48, par. 283(a). Wherefore, it is hereby ordered that an award of $50,000.00 be, and is, hereby granted to Connie A. Turpin, the surviving spouse of Firefighter Wayne M. Turpin.